Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election of Claims 1-16, 31 and 81-85 in the reply filed on 31 August 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31 2020.
This application is in condition for allowance except for the presence of claim 25 directed to Group II non-elected without traverse.  
Accordingly, claim 25 has been cancelled.





EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 25 is canceled.


                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for tone-mapping an image. The closest prior art, Borg (USPN       9,742,963), shows a similar system, in which, determining a tone-curve based on a model of image contrast distortion between the input image and a tone-mapped image and tone-mapping the input image according to the determined tone-curve and wherein determining the tone-curve comprises analytically calculating values of the tone-curve for reducing image contrast distortion within the model of image contrast distortion (Please note, column 5, lines 3-17. As indicated content creation applications 228 include toning operations 230, a color-format conversion engine 232 (also referred to as conversion engine 232), and color rendering module 234 to implement aspects of content rendering. Although not shown, any or all of these components may be implemented by or in conjunction with the color rendering module 218 of the computing device 202. The toning operations 230 may include various tone mapping operators or filters that are applied to visual content, such as tone curves, tone functions, gamma curves, gamma compression ratios, or gamma filtering parameters. For example, toning operations 230 may include tone reproduction curves that enable scene luminance and color to be mapped to print reflectance or display luminance such that, when viewed, the colors of the scene are reproduced with minimal distortions of contrast or saturation). However, Borg fails to address: “for wherein determining the tone-curve comprises: defining a plurality of luminance level segments corresponding to portions of luminance levels of the input image and determining, for each given luminance level segment, a piece-wise linear slope representing a portion of the tone-curve for the given luminance level segment”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, January 12, 2021